DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “closely” in claim 1, lines 18 and 20; claim 11, line 16; and claim 17, line 16, is a relative term which renders the claim indefinite. The term “closely” is not defined by the claim, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 3227431 (Prinz; the citations of which are taken from the attached translation).
Regarding claim 1, Prinza discloses a collar and shaft assembly (see Figures 13-15), comprising:
a shaft (728; 828) having a generally cylindrical shape with a generally uniform diameter, comprising:
a first end portion;
a second end portion; and
a retainer ring groove (7341, 7342; 8341, 8342) extending circumferentially about the exterior surface of the shaft between said first end portion and said second end portion;
a collar (720; unnumbered in Figure 15) having a generally cylindrical shape with a generally uniform outer diameter, comprising:
a first end portion;
a second end portion;

a retainer ring groove (7722; 8721) extending circumferentially about the inner surface between said first end portion and said second end portion;
a retaining member groove (7721; 8722) extending circumferentially about the inner surface at said first end portion;
a retainer ring (7362; 8361) closely received and retained in the retainer ring groove in said shaft and in the retainer ring groove on said collar; and
a retaining member (7361; 8362) closely received and retained in the retaining member groove in said collar to contact a surface of said first end portion of said shaft.
Regarding claim 8, Prinza discloses said retaining member groove (7721; 8722) includes a tapered surface that tapers from said first end portion to a larger diameter section of the retaining member groove located closer to said retainer ring groove (7722; 8721).
Regarding claim 9, Prinza discloses said first end portion of said shaft (728; 828) includes a narrowed section (see any one of Figures 13-15).
Regarding claim 10, Prinza discloses said aperture (838) in said collar (unnumbered in Figure 15) includes a tapered portion (840) located near said second end portion of said collar (see Figure 15).

Claims 11, 13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/063423 (Vidal; the citations of which are taken from the attached translation).
Regarding claim 11, Vidal discloses a collar and shaft assembly (10; see Figures 1A-2 and annotated Figure 1 below), comprising:
a shaft (12) having a generally cylindrical shape with a generally uniform diameter, comprising:
a first end portion;
a second end portion; and
a retainer ring groove (26) extending circumferentially about the exterior surface of the shaft between said first end portion and said second end portion;
a collar (14) having a generally cylindrical shape with a generally uniform outer diameter, comprising:
a first end portion;
a second end portion;
an aperture that extends through the collar having a generally cylindrical inner surface;
a retainer ring groove extending circumferentially about the inner surface between said first end and said second end;
a retainer ring (22) closely received and retained in the retainer ring groove in said shaft and in the retainer ring groove on said collar;
wherein at least one of the retainer ring grooves is a stepped groove (formed on the collar as shown in annotated Figure 1 below); and
wherein said assembly includes a secondary securing member (31).
Regarding claim 13, Vidal discloses said stepped retainer ring groove is on said collar (14; see annotated Figure 1 below).

    PNG
    media_image1.png
    466
    775
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 1C of Vidal
Regarding claim 18, Vidal discloses a collar and shaft assembly (10; see Figures 1A-2 and annotated Figure 1 above), comprising:
a shaft (12) having a generally cylindrical shape with a generally uniform diameter, comprising:
a first end portion;
a second end portion;
a retainer ring groove (26) extending circumferentially about the exterior surface of the shaft;
a collar (14) having a generally cylindrical shape with a generally uniform outer diameter, comprising:
a first end portion;
a second portion;
an aperture that extends through the collar having a generally cylindrical inner surface;
a retainer ring groove extending circumferentially about the inner surface of said aperture;
a retainer ring (22) closely received and retained in the retainer ring groove in said shaft and in the retainer ring groove on said collar;
wherein at least one of the retainer ring grooves is a stepped groove (formed on the collar as shown in annotated Figure 1 above); and
wherein said assembly includes a dampening member (31) that contacts a surface of said collar.
Regarding claim 19, Vidal discloses said dampening member (31) also contacts a surface of said shaft (indirectly via retainer ring 22).
Regarding claim 20, Vidal discloses said stepped groove (see annotated Figure 1 above) extends around the exterior surface of said shaft (12; in that the collar extends around the exterior surface of said shaft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Prinz in view of US 8,870,489 (Langer).
Regarding claim 2, Prinz discloses the collar and shaft assembly as set forth in claim 1, but does not expressly disclose said retainer ring (7362; 8361) is a metal C-ring.
Langer teaches forming retainer rings (13) as metal C-rings allows the retainer ring to be easily slid on to a shaft (3) and snapped into a respective retainer ring groove (14; see column 4, lines 53-60 and Figure 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retainer ring of Vidal such that it is a metal C-ring, as taught in Langer, in order to allow the retainer ring to be easily slid on to the shaft and snapped into the retainer ring groove.
Regarding claim 7, Prinza discloses the collar and shaft assembly of claim 1, wherein said retaining member (7361; 8362) is a metal C-ring.
Langer teaches forming retaining members (13) as metal C-rings allows the retaining member to be easily slid on to a shaft (3) and snapped into a respective retaining member groove (14; see column 4, lines 53-60 and Figure 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retaining member of Vidal such that it is a metal C-ring, as taught in Langer, in order to allow the retainer ring to be easily slid on to the shaft and snapped into the retaining member groove.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Prinz in view of US 3,812,756 (Wenger).
Regarding claim 3, Prinza discloses the collar and shaft assembly as set forth in claim 1, but does not expressly disclose said retainer ring groove (7341, 7342; 8341, 8342) on said shaft (728; 828) is a stepped groove located between said first end portion and said second end portion of said shaft, and instead discloses said retainer ring groove being a single rounded groove (Figure 13) or a tapered groove (Figure 15).
Wenger teaches the choice between singled rounded grooves, tapered grooves, and stepped grooves is a design choice known to those in the art (see Figure 16, Figure 14, and Figure 15, respectively, and column 8, lines 49-51). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retainer ring groove on said shaft of Prinza to be a stepped groove, as Wenger teaches a stepped groove is an obvious design choice known in the art.
Regarding claim 4, the combination of Prinza and Wenger teaches said stepped groove (20; see Figure 15 of Wenger) on said shaft (728; 828 of Prinza) includes a first portion (c of Wenger) with a first groove depth and a second portion (b of Wegner) with a second groove depth that is greater than said first groove depth.
Regarding claim 5, the combination of Prinza and Wenger teaches the collar and shaft assembly as set forth in claim 4, wherein said first portion (c of Wenger) of said stepped groove (20; see Figure 15 of Wenger) is located on the portion of the stepped groove that is closest to the first end portion of the shaft (728; 828 of Prinza) and said second portion (b of Wegner) of said stepped groove is located on the portion of the stepped groove that is closest to the second end portion of the shaft.
NOTE: It is to be noted the claim does not set forth specifics to the relative positioning of the first and second end portions and as such, the first and second end portions can be selected arbitrarily.
Regarding claim 6, Prinza discloses the collar and shaft assembly as set forth in claim 1, but does not expressly disclose said retainer ring groove (7722; 8721) on said collar (720; unnumbered in Figure 15) is a stepped groove located between said first end portion and said second end portion of said collar, and instead discloses tapered grooves (see Figure 15).
Wenger teaches the choice between tapered grooves and stepped grooves is a design choice known to those in the art (see Figure 14 and Figure 15, respectively, and column 8, lines 49-51). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retainer ring groove on said collar of Prinza to be a stepped groove, as Wenger teaches a stepped groove is an obvious design choice known in the art.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vidal in view of DE 4040337 (Hertrich; the citations of which are taken from the attached translation).
Vidal discloses the collar and shaft assembly of claim 11, but does not expressly disclose said stepped retainer ring groove is on said shaft (12), and instead discloses said stepped retainer ring groove on said collar (14).
Hertrich teaches the choice between forming said stepped retainer ring groove on the shaft (2) or the collar (1) is a design choice known to those in the art (see, e.g. Figure 1d vs. Figure 2 and paragraph [0018]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prinza such that the stepped retainer ring groove is on said shaft, as Hertrich teaches the choice between forming said stepped retainer ring groove on the shaft or the collar is a design choice known to those in the art is an obvious design choice known in the art.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vidal in view of Prinz.
Vidal discloses the collar and shaft assembly of claim 11, but does not expressly disclose said secondary securing member is a metal ring positioned in a second groove on said collar located on the first end portion of the collar (14) such that said metal ring contacts a surface of said first end portion of the shaft (12).
Prinz teaches (see, e.g., Figure 13) providing a secondary securing member (7362) is a metal ring positioned in a second groove (7722) on said collar (720) located on the first end portion of the collar such that said metal ring contacts a surface of said first end portion of the shaft (728). Prinza teaches such a multiple ring structure allows an assembly to withstand high pull-out forces (see paragraph [0044]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vidal such that said secondary securing member is a metal ring positioned in a second groove on said collar located on the first end portion of the collar such that said metal ring contacts a surface of said first end portion of the shaft, as taught in Prinza, in order to allow the collar and shaft assembly to withstand high pull-out forces.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vidal.
Vidal discloses said secondary securing member (31) is an object positioned in aligned apertures in said collar (14) and said shaft (12), but does not expressly disclose the secondary securing member being metal.
	Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary securing member of Vidal to be formed from metal, as such a modification is an obvious design choice. One of ordinary skill in the art would have been motivated to modify said material based on the strength needed for the intended application.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vidal in view of US 11,181,150 (Tomogami).
Vidal teaches the collar and shaft assembly of claim 15, but does not expressly teach said metal object is a steel ball.
Tomogami teaches a secondary securing member (36, where the first securing member is ring 35) is a ball (see Figure 2). Tomogami teaches this structure enhances the degrees of freedom in design of the retaining means in the collar and shaft assembly such that costs can be reduced (see column 4, lines 35-46). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vidal such that metal object is a ball, as taught in Tomogami, in order to enhance the degrees of freedom in design of the retaining means in the collar and shaft assembly such that costs can be reduced.
The combination of Vidal and Tomogami does not expressly teach the ball being made of steel.
Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ball of the combination of Vidal and Tomogami to be formed from steel, as such a modification is an obvious design choice. One of ordinary skill in the art would have been motivated to modify said material based on the strength needed for the intended application.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vidal in view of DE 10058522 (Hoerig; the citations of which are taken from the attached translation).
Vidal teaches the collar and shaft assembly of claim 15, but does not expressly teach said metal object is a dowel.
Horeig teaches a collar and shaft assembly (1; see Figure 1) a secondary securing member (9) is a dowel in order to prevent unintentional separation of the collar (2) and shaft (3; see paragraph [0007]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vidal such that metal object is a dowel, as taught in Horeig, in order to prevent unintentional separation of the collar and shaft.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
January 13, 2022